DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments, filed 3/16/2022, in light of the latest amendment, with respect to the rejection of the claims based upon 35 USC 103 and 35 USC 112 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 
In regards to the rejection of the claims based upon the non-statutory double patenting , the applicants have made arguments regarding the copending claims of application 17/174,562 and patent 10,974,426 regarding the thermal exchange contact and the radial gap.  However, after review of the claims in the copending application and patent, see the respective claim 1 teachings of the contact between the plate and the cooling provided by cover made of thermally conductive material that is in slidable fashion, and maintained in thermal exchange contact of the cover and the plate, further the claims teach of a radial gap that is provided.  In review of the claimed features, the Examiner disagrees with the assessment by the applicants and the features are present in the copending application.  As such, the rejection of the claims based upon nonstatutory double patenting remain pending as previously presented.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14, 16, 18-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-14, 16, 18, and 19 of copending Application No. 17/174,562 in view of Kim (US 2005/0123641). 
In regards to claim 1, the difference between the claimed invention, the instant application is directed to an electric motor that is used, rather than the fluid jack of the ‘686 application.  
However, both cover the same cooling via thermal exchange contact via plate and cover and also the plate for the housing of the via magnetic force.  The electric motor would thereby also have a body free from a liquid cooling circuit.  
In regards to the electric motor used for operating the injector in an injection molding machine, see Kim [0002].  Wherein, Kim also teaches of an electric motor (via linear device 41) as the actuator that operates the injector (valve pin 25) to precisely control an opening and closing amount of the gate, see [0002], and further, as seen in Figs. 4, wherein Kim teaches of the electric motor that is in contact with the cooling block as one embodiment, the cooling block 30 being of a metallic member, see [0041].  A further embodiment is seen in Figs. 5 and 6, wherein a cooling housing is provided to cover the outer surface of the linear motor to cool off the linear motor that is disposed upon the upside of the manifold 10 and upon the cooling block 30, see [0048].  Thereby, Kim teaches of the cooling of the electric motor in two different embodiments including a cooling flow around the housing of the electric motor and through thermal conduction as the motor is adjacent to the cooling block.
It would have been obvious for one of ordinary skill in the art to modify the claims of the copending application with the actuator of an electric motor as taught by Kim as a known actuating device for the injector which allows for precise gate opening and closing, see [0002] of Kim.  
Claims 2-11 corresponds to claims 2-11 of instant application ‘686.
Claim 12 corresponds to claim 12 of instant application ‘686.
Claim 13 corresponds to claim 13 of instant application ‘686.
Claim 14 corresponds to claim 14 of instant application ‘686.
Claim 16 corresponds to claim 16 of instant application ‘686.
Claim 18 corresponds to claim 19 of instant application ‘686.
Claim 19 corresponds to claim 20 of instant application ‘686.

Claims 15 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/174,562 in view of Kim (US 2005/0123641) and Tan (US 2014/0353875). 
See teachings of the ‘686 application in view of Kim as shown above for claim 1.
In regards to claim 15, further comprising an auxiliary element made of thermally conductive material kept in front thermal exchange contact against said actuator and arranged in thermal exchange slidable lateral contact with said cover.  The application does not specifically teach of the auxiliary element.  However, as seen in the teaching of Tan regarding the auxiliary thermal conductive materials including the conductive tubes 507, 517a-d.  The arm members of Tan also transmit heat up to the cooling plate 80, see Fig. 4, see also [0010].  See also in [0397] regarding the rods/tubes 517a-d, that are comprised of high heat conductive material such as copper, aluminum, gold, platinum, or the like.  Tan makes distinction that the arm is made of a heat conductive material.
Thereby, it would have been obvious for one of ordinary skill in the art to further modify the ‘686 application in view of Kim with the additional feature of Tan regarding the auxiliary member in use with the cover in providing additional structure features in ensuring the heat is conducted.

In regards to claim 17, said cover is generally L or C-shaped, with a lower portion extending parallely to the at least one injector and enclosing the electric motor, and an upper portion projecting at right angle with respect to the lower portion, above the hot runner distributor; said upper portion defining said planar wall.  In regards to claims 17, the term “parallely”, this term is assumed be in regards to parallel.  Here, the application does not specifically claim of the cover features, and here, the Tan reference is taught with an L-shape for the cover that extends parallely to the injector and enclosing the motor.  Here, the upper portion 42 is at a right angle in respect to the lower portion 46 and defining a planar wall, see Figs. 2A.
Thereby, it would have been obvious for one of ordinary skill in the art to further modify the ‘686 application in view of Kim with the additional feature of Tan regarding the cover structure in ensuring the heat is conducted from the motor.
This is a provisional nonstatutory double patenting rejection.

Claims 1-4, 6-10, and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 10-12 of U.S. Patent No. 10,974,426 in view of Tan (US 2014/0353875) and Kim (US 2005/0123641).
Claims 1 and 10 corresponds to claim 1 of the ‘426 patent.
The claims of the ‘426 patent does not teach of an electrical motor and of a radial gap.
However, in regards to the radial gap 15, in Tan, see Fig. 2A, 2C, wherein the cover includes arm (32) that is located spaced away from the actuator body 12, this spacing can be seen as radial gap.  Here, the gap provides for allows to thermally isolate the actuator from the heated manifold, see [0085].
It would have been obvious for one of ordinary skill in the art to modify housing and body of ‘426 patent with the radial gap between the body of the actuator and the arm (or body of the plate) as taught by Tan as a known arrangement between the actuator housing and the cover in regards to thermal cooling of the apparatus and preventing direct heat and thermal communication from the heated manifold to the actuator housing.
In regards to the electric motor used for operating the injector in an injection molding machine, see Kim [0002].  Wherein, Kim also teaches of an electric motor (via linear device 41) as the actuator that operates the injector (valve pin 25) to precisely control an opening and closing amount of the gate, see [0002], and further, as seen in Figs. 4, wherein Kim teaches of the electric motor that is in contact with the cooling block as one embodiment, the cooling block 30 being of a metallic member, see [0041].  A further embodiment is seen in Figs. 5 and 6, wherein a cooling housing is provided to cover the outer surface of the linear motor to cool off the linear motor that is disposed upon the upside of the manifold 10 and upon the cooling block 30, see [0048].  Thereby, Kim teaches of the cooling of the electric motor in two different embodiments including a cooling flow around the housing of the electric motor and through thermal conduction as the motor is adjacent to the cooling block.
It would have been obvious for one of ordinary skill in the art to modify the actuator of corresponding patent in view of Tan with an electric motor as taught by Kim as a known actuating device for the injector which allows for precise gate opening and closing, see [0002] of Kim.  

In regards to claim 2, wherein said radial gap is provided permanently.  See teaching by Tan of the space between the arm/leg from the actuator body, see Fig. 2C.

In regards to claims 3 and 4, wherein in claim 3: said body and said cover are made of materials having different coefficients of linear thermal deformation; and further wherein further dependent claim 4: a coefficient of linear thermal deformation of said body is lower than a coefficient of linear thermal deformation of said cover.  See teaching including Tan of the use of different materials that will result in different thermal deformation, particularly regarding the cover being of a thermally conductive material, and  further Lee teaches of the housing being thermally conductive, see [0085], while the plate is highly thermally conductive, see [0087], thereby one skilled in the art recognize the different degrees of thermal conductivity and further of different materials that includes thermal deformation properties.
In regards to claims 6 and 7, wherein said radial gap is in a minimum range of at least 0.01 mm under cold conditions; and wherein said radial gap is in a minimum range of at least 0.05 mm under hot conditions, such as when the apparatus is operating.  These including operating conditions that are intended use of the apparatus, additionally, the minimum range of the radial gap is noted, however, these are changes in the size regarding the gap that one skilled in the art can modify of ‘426 patent in view of Tan to ensure the spacing during operations.
In regards to claim 8, wherein axial guide members are provided between said housing of the electric motor and said cover.  Regarding axial guide members, features including the spacer/standoff 60 are used between the actuator body and the cover, see Fig. 3, 3A, 3B of Tan.
Claim 9 corresponds to claims 2 and 11 of the ‘426 patent, in this regards, the use of attractive force is noted which the permanent magnet taught by copending patent that would have been recognized one skilled in the art as being capable of utilizing attractive force.
Claim 13 corresponds to claim 6 of ‘426 patent.

Claims 14 and 15 corresponds to claim 11 of ‘426 patent.

Claim 16 corresponds to claim 12 of ‘426 patent.

In regards to claim 17, said cover is generally L or C-shaped, with a lower portion extending parallely to the at least one injector and enclosing the electric motor, and an upper portion projecting at right angle with respect to the lower portion, above the hot runner distributor; said upper portion defining said planar wall.  In regards to claims 17, the term “parallely”, this term is assumed be in regards to parallel.  Here, the Tan reference is taught with an L-shape for the cover that extends parallely to the injector and enclosing the motor.  Here, the upper portion 42 is at a right angle in respect to the lower portion 46 and defining a planar wall, see Figs. 2A.
In regards to claim 18, wherein said body and said cover are slidable relative to each other parallelly to the injector.  See arrangement provided by Tan in Fig. 2C.
In regards to claim 19, wherein said body and said cover are slidable relative to each other transversely to the injector.   See arrangement provided by Tan in Fig. 2CCC.

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,974,426 in view of Kim, Tan, and Fukumoto (US 2018/0056558).
In regards to claim 11, wherein said magnetic force is an electro-magnetic force.  
In regards to the use of an electro-magnetic force, Patent No. 10,947,426, Kim, and Tan do not specifically teach of an electro-magnetic force as shown above.
However, as seen in Fukumoto, the magnetic clamp device can use an electromagnet, see [0027] that provides for fixing for mold mounting plate 23 to the fixed platen 17 via electromagnetic lock type clamp device.  In this regards, it is known in the injection molding arts of the use electromagnets, or electromagnetic force, in the apparatus for fixing elements to one another.  Here, it would have been obvious for one of ordinary skill in the art to modify the magnet of Patent 10,947,426 in view of Kim and Tan with the electromagnetic force as taught by Fukumoto as a known alternate embodiments in providing magnetic force used in fixing of elements together, particularly in an injection molding structure.


Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,974,426 in view of Kim, Tan, and Diaconu (US 2008/0199559).
In regards to claim 5, wherein said body is made of cast iron and said cover is made of aluminum.  In regards to the cover material made of aluminum, the ‘426 patent does not claim of the cover formed from aluminum.
The Tan reference teaches of wall materials that can include highly conductive material such as aluminum, see [0422].  Here, it would have been obvious for one of ordinary skill in the art to modify the cover of the ‘426 patent in view of Kim and Tan with the aluminum material teachings of Tan for the thermally conductive properties.
The ‘426 patent do not specifically claim the body made of cast iron.
In regards to the cast iron, the Dianconu reference teaches the use of cast iron in injection molding elements are known in the arts, see the use of the injection housing 282 that is made from cast iron, while the yoke 284 is from stainless steel.  
The formation of the various molding elements from different materials are known in the injection molding arts and the thereby, it would have been obvious for modifying the element materials such as the housing of the ‘426 patent Lee in view of Kim and Tan with the cast iron as taught by Diaconu as these are known alternate materials used in constructing the mold elements as it is a simple substitution of one known element (material) for another to obtain predictable results.



Allowable Subject Matter
Claims 1-20 are allowed over the prior art references.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to teach the claimed invention of the actuator within a hot runner distributor of an injection molding apparatus that incorporates the feature regarding the arrangement of a permanent magnet that utilized in the radial wall or plate in ensuring the contact of the actuator with the plate. In this case, the Tan reference includes a feature of the contact between the plate that can be seen to utilize conductive thermal exchange to remove the heat. 
However, the additional changes to the claim is noted including the feature regarding the permanent magnet and the arrangement to utilize the magnetic forces to maintain thermal exchange contact. The Tan (US 2014/0353875) reference does not teach this feature as it utilizes bolts and further of the springs to urge the plate upwards to maintain contact with the runner plate above.  The Lee (US 2014/0041192) reference teaches of an apparatus with a fluid jack without a liquid cooling system, and the actuator that is pressed by the cover towards the manifold, and further the cover of Lee lacks teaching of the slidable fashion.
The Schomblond (US 4682943) reference was used in teaching of magnets for use as a releasable connector means and lacks teaching of the claimed cover, slidable fashion, and of the thermal exchange.  Diaconu (US 2008/0199559), Fukumoto (US 2018/0056558), and Takahashi (US 5798122) were used as teachings for dependent claims and would not resolve the deficiencies of the above prior art references.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMMANUEL S LUK/Examiner, Art Unit 1744                                                                                                                                                                                                                                                                                                                                                                                                    /NIKI BAKHTIARI/Primary Examiner, Art Unit 1726